Citation Nr: 1025409	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant may be recognized as a 'helpless child' on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to VA 
benefits.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to July 1946 
and from September 1948 to September 1952.  He died in May 1966.  
The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The appellant was born in March 1943 and attained the age of 
18 in March 1961.  She is currently 67 years of age.

2.  A preponderance of the evidence is against a finding that the 
appellant was permanently incapable of self-support by reason of 
physical or mental defects at or before she attained the age of 
18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the appellant prior to 
attaining the age of 18 are not met.  38 U.S.C.A. §§ 101(4), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.356 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the appellant in April 2006.  The letter addressed 
all of the notice elements with regard to the claim for helpless 
child status and was sent prior to the initial unfavorable 
decision by the AOJ in June 2007.  In this case, the fact that 
the notice did not address either the relevant rating criteria or 
effective date provisions, was harmless error because the 
appellant is not entitled to helpless child status, and therefore 
no rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the appellant at every 
stage of this case.  All properly identified records pertinent to 
the claim are in the claims file and were reviewed by both the RO 
and the Board.  Additionally, the appellant's Social Security 
Administration (SSA) records were also obtained and reviewed.  As 
will be discussed more fully below, these records reflect that 
the appellant is not entitled to SSA disability but has been in 
receipt of Supplemental Security Income (SSI) on and off since 
1974.  

The Board notes that on her April 2008 substantive appeal, the 
appellant provided the name of her primary care physician.  In 
May 2009, VA asked her to submit a release for records from Dr. 
D.S.  It was emphasized that she must fully complete items 1 
through 11c, including the dates of treatment.  In June 2009, the 
appellant submitted a release for records from Dr. D.S.  She 
provided this physician's address but did not indicate her dates 
of treatment or the conditions she was treated for.  In July 
2009, VA sent the appellant a letter informing her that they were 
unable to process her release because the form was not fully 
completed, specifically her dates of treatment and the conditions 
she was treated for.  The appellant did not reply to this request 
for additional information.  

A claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians to include providing the approximate time frame 
covered by the records and the condition for which treatment was 
provided in order to identify and locate the existing records.  
38 C.F.R. § 3.159(c)(4)(1)(i).  The Board concludes that VA made 
reasonable efforts to obtain Dr. D.S.'s records.  The appellant 
was initially informed in May 2009 that she needed to fully 
complete the release, and was afforded another opportunity to do 
so after she submitted the incomplete release.  There is no 
indication that the July 2009 letter was returned as 
undeliverable or was otherwise not received by the appellant.  
Additionally, as will be discussed below, records and information 
pertaining to the appellant's functioning prior to her 18 
birthday are of primary importance in deciding the matter on 
appeal, thus medical records reflecting her current state of 
health are of lesser importance.  Accordingly, the Board finds 
that VA made reasonable efforts to obtain records from Dr. D.S. 
and can proceed with adjudication of this appeal.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to her claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.


LAW AND ANALYSIS

For purposes of determining eligibility as a claimant for 
helpless child status, a child must be unmarried and either must 
be under the age of 18 or have become permanently incapable of 
self-support before the age of 18.  38 U.S.C.A. 
§ 101(4)(A)(i), (ii) (West 2002); 38 C.F.R. § 3.356 (2009).  For 
helpless child status, it must be shown that the child became 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self- support through her 
or her own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of fact 
for determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled Veterans are not controlling.  See 38 C.F.R. § 3.356.

To establish entitlement to the benefit sought on the basis of 
being a helpless child, various factors under 38 C.F.R. § 3.356 
are for consideration.  See 38 C.F.R. 
§ 3.356.  The principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own support 
is prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered to 
exist when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years, may be so held at a later date even though there may 
have been a short intervening period or periods when his or her 
condition was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the child, 
the economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases there 
should be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental capacity 
of the child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.

The Court has held that, in "helpless child" cases, the focus 
must be on the claimant's condition at the time of his or her 
18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or her 
18th birthday is not for consideration.  If a finding is made 
that a claimant was permanently incapable of self- support as of 
his or her 18th birthday, however, then evidence of the 
claimant's subsequent condition becomes relevant for the second 
step of the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  See 
Dobson, 4 Vet. App. at 445.  If the claimant is shown to be 
capable of self-support at age 18, VA is required to proceed no 
further.  Id.

The appellant contends that she is entitled to helpless child 
status because she cannot work and has not been able to work due 
to cerebral palsy, which she has had since birth.  The 
appellant's birth certificate indicates that she was born in 
March 1943 and thus attained the age of 18 in March 1961.  The 
Veteran is listed as her father.  At the time of this decision, 
the appellant is approximately 67 years old.  

The earliest medical records pertaining to the appellant are 
dated from 1957 to 1960, which was before her 18th birthday.  A 
March 1957 record from the O.C.P.I. reflected a diagnosis of 
cerebral palsy-spastic paraplegia.  It was noted that the 
appellant had essentially the same gait in her walk with or 
without her braces.  The appellant and her mother reported that 
she was not using her braces during school because they were 
awkward, caused her to fall, and had a tiring effect.  A partial 
hamstring transplant was recommended, which she underwent in June 
1957.  In June 1960, the appellant underwent another set of 
surgeries consisting of bilateral closed adductor tenotomy, 
bilateral release of the hip flexors and internal rotators, 
bilateral lengthening of the Achilles tendons, and bilateral 
lengthening of one internal hamstring.  

The next evidence of record dates in the 1970s.  An October 1982 
Supplemental Security Income (SSI) notice of change outlined the 
appellant's work history in 1978, which reflected that she was 
able to engage in substantial and gainful activity in December 
1978.  A November 1979 psychological evaluation, which was 
administered when the appellant was 36 years old, provided a 
diagnosis of moderate inadequate personality disorder.  The 
appellant reported living with her mother since 1975 and had not 
seen her former husband since 1967.  The appellant was 
functioning in the dull normal range of intelligence and had 
expressed interest in a number of vocational options.  Admitting 
clerk or reservations clerk appeared to be the most appropriate 
choices.  It was felt that the appellant could significantly 
benefit from the vocational rehabilitation.  A November 1979 
vocational evaluation reflected that the appellant had 
limitations thought to be of significance which were below 
average arithmetic achievement level, overall level of 
intellectual functioning appeared to be within the low average to 
dull normal range, overall below average dexterity skills, tires 
easily with no prolonged standing due to disability, and poor 
self concept.  Her definite vocational assets were average 
reading achievement level, potential for academic growth seems 
limited, seems best suited for training at the vo-tech level, 
potential to acquire basic measuring skills, friendly and 
outgoing, cooperation, attendance, punctual, and frustration 
tolerance.  It was felt that she was capable of performing 
satisfactorily on tasks of simple, performance nature, which did 
not require organization of thought.  

A November 1982 evaluation from Dr. S.L. indicated that the 
appellant had not had any treatment for her cerebral palsy in 
over 20 years.  On physical examination, her speech, memory, 
orientation, and intelligence were all normal and there was no 
difficulty with the upper extremities with normal dexterity 
movements of both hands.  An August 1983 treatment record from 
Dr. J.E.D. commented that the appellant had cerebral diplegia 
that had been present since her birth that was a static 
condition.  Dr. J.E.D. felt that the appellant would have 
difficulty running and performing activities which required 
agility on her feet, but did believe that she could carry out 
normal daily activities and routines.  Her intelligence was felt 
to be low normal, which was not felt to be a serious problem.  On 
an October 1982 SSI application, the appellant indicated that she 
had been married twice, the first time from April 1964 to April 
1967 and the second time from August 1969 to March 1975.  When 
asked about her work experience, she indicated that she was no 
longer working at her last job because she did not get a raise 
and did not like the boss's attitude.  

A May 1983 SSA denial noted that the appellant had 300 hours of 
cosmetology training in 1962.  Her primary work had been in 
telephone sales, work that was sedentary in nature and semi 
skilled.  The evidence showed that the appellant had significant 
residuals from her cerebral palsy, and it was recognized that it 
would be difficult for her to walk great distance or stand on her 
feet for long periods of time.  However, it was noted that the 
record was well documented that the appellant had been able to 
work off and on most of her adult life as a clerk and that all of 
her jobs were sedentary work which required only minimal physical 
exertion.  A February 1984 SSA denial added that the appellant 
completed the 12th grade plus training at a school of business.  
She had previously worked as a receptionist for a florist but 
quit because everyone but her got a raise, not because she was 
unable to do the work.  At that time, the appellant spent six 
hours a day at her stepfather's place of business answering the 
phones.  A February 1985 SSI denial letter indicates that the 
appellant started receiving SSI benefits in 1974 that have been 
discontinued on different occasions because of her earnings.  She 
had worked as a receptionist, proof operator, and reservation 
agent.  A March 1986 psychiatric review revealed that the 
appellant did not have any severe medical dispositions but did 
have an inadequate personality disorder.  There was no evidence 
of mental retardation or autism.  It was felt she could carry 50 
pounds max, frequently lift 25, stand and sit for six hours, and 
was unlimited in her ability to push or pull.

After considering all of the evidence of record, the Board 
concludes that the preponderance of the evidence is against the 
finding that the appellant was permanently incapable of self-
support at the date of attaining the age of 18 (March 1961).  The 
Board has considered the evidence pertaining to the appellant's 
functioning at the time of her 18th birthday, as required by 
Dobson, 4 Vet. App. 445.  As reflected above, the medical 
evidence dated in the 1957 and 1960 reflected that the appellant 
underwent at least two surgeries to correct her lower extremities 
due to her cerebral palsy, which has been present since birth.  
Although the evidence indicated that the appellant had difficulty 
with her gait and lower extremity mobility, there was no 
indication that she had difficulty completing school or had 
problems with her upper extremities.  In fact there is no 
evidence that she had difficulty with upper extremity dexterity 
at any point in her life.  As noted on the November 1979 
vocational evaluation, the appellant was capable of performing 
satisfactorily on tasks of simple, performance nature, which did 
not require organization of thought.  Importantly, the evidence 
reflects that she has held positions of this type.  Of note is 
the evidence that the appellant was able to complete 300 hours of 
cosmetology training in 1962 and later take business school 
classes where she learned secretarial work.  Further, although 
the evidence indicates that the appellant has limitations with 
walking and standing, the SSA records reveal that the appellant 
has held employment of primarily a sedentary, semi skilled nature 
requiring only minimal physical exertion since at least 1978.  

The Board does not find that the appellant was capable of self-
support at 18 in 1961 simply because she later worked.  Instead, 
the Board finds the appellant to have been capable of self 
support in 1961 because the evidence fails to show that any 
physical or mental malady rendered her incapable of self-support 
prior to age 18.  The Board finds it significant that in August 
1983, Dr. J.E.D. commented that the appellant had cerebral 
diplegia that had been present since her birth, which is a static 
condition.  This assessment is consistent with the other evidence 
of record.  In other words, the appellant's cerebral 
palsy/cerebral diplegia has not changed greatly over time.  Thus, 
the evidence indicating that the appellant has held sedentary 
type work of a semi skilled nature for much of her adult life is 
relevant to an assessment as to her functioning at age 18, as her 
cerebral palsy has not changed much over the years.  As the 
appellant has been shown to be capable of self-support at age 18, 
the Board is not required to proceed further.  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the appellant was not capable 
of self-support at 18, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

The appellant is not recognized as a 'helpless child' on the 
basis of permanent incapacity for self-support prior to attaining 
the age of 18 for the purpose of entitlement to VA benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


